Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1-4 is indicated because:
The amended Tittle filed on 07/01/2022 that overcame the Specification objection; 
The e-Terminal Disclaimer filed on 07/12/2022 that overcame the Double Patenting rejection; 
Applicant’s argument with respect to Rejection 112b, in Remark filed on 07/01/2022 has been fully considered and it is persuasive, such that the Rejection 112b is withdrawn, and 
The prior art of record does not anticipate or render fairly obvious in combination to teach the limitation of the claimed invention as cited in the independent claim 1 such as a hollow container having a top, a flat closed bottom, and four sides which form an interior, said four sides including opposing left and right sides and opposing front and back sides to form a substantially quadrilateral shape, said container's top including a circular first female threaded opening; a hollow extension member including four walls including opposing left and right walls and opposing front and back walls which form a substantially quadrilateral shape which is substantially the same as said container's quadrilateral shape, said extension member further including a male threaded bottom and a top having circular second female threaded opening, said male threaded bottom having male threads sized and aligned to threadably mate to said container's first female threaded opening in a manner that said engagement of said extension member's male threaded bottom to said container's first female threaded opening forms a liquid tight seal and causes said hollow extension member's four walls to align and form contiguous faces with said container's four sides, said second female threaded opening having the same size and shape as said first female threaded opening; and a round top having a male threaded edge, said male threaded edge having male threads sized to mate and form a liquid tight seal with first female threaded opening or said second female threaded opening.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
07/13/2022